Citation Nr: 0711981	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-29 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from 
September 1983 until he was medically discharged in November 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Oakland Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the Board reopened the 
claim and remanded it for further development.  The Board 
again remanded the claim in August 2005.  


FINDINGS OF FACT

1.  The veteran did not provide any response to a July 2004 
letter from the RO requesting written authorization for the 
RO to obtain records from private medical providers who 
provided treatment for back disability.   

2.  The Board's August 2005 Remand provided notice to the 
veteran that further unresponsiveness might result in his 
claim being dismissed on the basis of abandonment. 

3.  The veteran did not provide any response to a subsequent 
September 2005 letter again requesting written authorization 
for the RO to obtain the records from the private medical 
providers. 


CONCLUSION OF LAW

Evidence requested in connection with the veteran's claim for 
service connection for back disability has not been provided 
within one year after the date of request, and the claim is 
considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002 & Supp. 2005); 38 C.F.R. §  3.158 (a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A July 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The February 2003 rating decision, an October 2003 
statement of the case (SOC) and subsequent supplemental SOCs 
(SSOCs) provided the text of other applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  Also, the January 2007 SSOC provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)). 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOCs and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA medical examination in January 2005.  
While clearly pertinent evidence remains outstanding, the 
evidence cannot be secured without the veteran's cooperation.  
VA's assistance obligations are met.  

II.  Facts and Analysis

The July 2004 Remand instructed the RO to ask the veteran to 
identify the VA and non VA providers who treated him for back 
problems since 1983 so the RO could obtain all available 
records of such treatment.  In response, the RO sent the 
veteran the July 2004 notice letter, which asked him to 
identify all such providers and to provide authorizations to 
release information to VA for all of the non-VA providers.  
The veteran did no respond to this request.  

In the subsequent August 2005 Remand, the Board more 
specifically noted that it was clear that medical records 
pertinent to the veteran's claim for service connection 
remained outstanding, including records from Dr. C.A. for 
treatment of injuries related to an auto accident and records 
pertaining to a workmen's compensation claim filed by the 
veteran for an intercurrent on-the-job back injury.  The 
Remand also specifically notified the veteran of the 
provisions of 38 C.F.R. § 3.158, which provides that when 
evidence requested in connection with a claim for VA benefits 
is not furnished within 1 year after the date of the request, 
the claim will be considered abandoned.  In response to this 
Remand, the RO issued a more specific, September 2005 letter, 
which included a request to the veteran to provide: an 
authorization to release information to VA for Dr. C.A.; an 
authorization for the RO to obtain records of the treatment 
he received in conjunction with his workmen's compensation 
claim and authorizations for any other non VA medical care he 
received for low back disability since 1983.  The veteran 
also did not respond to this request.  

The record indicates that the veteran sustained postservice 
(intercurrent) low back injury.  Treatment records related to 
such injury are clearly critical to the evaluation of his 
claim seeking service connection for his current low back 
disability.  He has been advised of the consequences of a 
failure to provide the identifying information sought and 
releases, and remains totally unresponsive for the 
identifying information and authorizations.  Without these 
authorizations, VA has no way of obtaining this pertinent 
information, and the record remains incomplete.  As the 
veteran has remained nonresponsive for more than one year, 
the Board finds no recourse but to conclude that he has 
abandoned his appeal.  See 38 C.F.R. § 3.158 and Hyson v. 
Brown, 5 Vet. App. 262 (1993).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for back disability is 
dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


